Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 13, 14-17, 19, 20.  Claim 21 is new.  As an initial matter, the 35 USC 112 interpretation of claims 14-20 and the objections to claim 13 has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments, see remarks, filed 9/10/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The previous rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious determining a spectrogram of an electromagnetic signal and characteristic parameter of said electromagnetic signal based on at least one of said image or said pixel values, wherein said characteristic parameter comprises a modulation scheme, such that the modulation scheme of the electromagnetic signal is determined on at least one of said image or said pixel values; and generating said electromagnetic signal based on said spectrogram and said characteristic parameter.
Claims 14, 21 are similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PETER HOANG/Primary Examiner, Art Unit 2616